IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. PD-1250-12



                       MARK ALEXANDER FLEMING, Appellant

                                                v.

                                   THE STATE OF TEXAS

           ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE SECOND COURT OF APPEALS
                            DENTON COUNTY

       C OCHRAN, J., filed a concurring opinion.

       For the reasons set out in my concurring opinions in Celis v. State 1 and Farmer v.

State,2 I believe that the Texas statutory mistake-of-fact defense already applies to the offense

of consensual statutory rape. Nonetheless, I recognize that this is not the current state of the

law in Texas, and therefore I reluctantly join the majority opinion.


Filed: June 18, 2014
Publish




       1
           416 S.W.3d 419, 441-58 (Tex. Crim. App. 2013) (Cochran, J., concurring).
       2
           411 S.W.3d 901, 908-18 (Tex. Crim. App. 2013) (Cochran, J., concurring).